DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-22 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, information disclosure statements (IDS) have been filed on 6/22/2020, and 8/23/2021 and reviewed by the Examiner.
Information Disclosure Statement
The information disclosure statement filed 8/23/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Elements 46, 56, 66, 76, 80, 90, 100, and 110 as seen in figure 3, and elements 610, 620, 630, and 640 as seen in figure 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in 
Specification
The disclosure is objected to because of the following informalities: Elements 46, 56, 66, 76, 80, 90, 100, and 110 as seen in figure 3, and elements 610, 620, 630, and 640 as seen in figure 7 are shown in the drawings but are not mentioned within the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9-11, and 13-22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Moxon (PGPub #2016/0083075).
Regarding claim 1, Moxon teaches an aircraft comprising: a fuselage (142); a wing (144); a propulsion system (146) attached to the wing (144, and 146 as seen in figure 4a), the propulsion system (146 as seen in figure 4a) having both collective and cyclic control (Paragraph 28, lines 8-13); an axis of wing rotation substantially aligned with a spanwise direction of the wing (144 as seen in figures 5a, and 5b) wherein the wing is rotatable around the axis of wing rotation with respect to the fuselage (142, and 144 as seen in figures 5a, and 5b); and a control system utilizing torque generated through cyclic control of the rotor to rotate the wing and the propulsion system around the axis of wing rotation (Paragraph 59, lines 1-9).
Regarding claim 2, Moxon teaches the aircraft of claim 1 wherein the aircraft includes a plurality of wings (144 as seen in figure 4a), with a propulsion system attached to each wing (144 and 146 as seen in figure 4a).
Regarding claim 3, Moxon teaches the aircraft of claim 2 further comprising a brake mechanism configured to selectively prevent or permit rotation of the wing around the axis of wing rotation (Paragraph 11, lines 7-9).
Regarding claim 5, Moxon teaches an aircraft comprising: a fuselage (142); a first wing (144); a second wing (144); -14-WO 2019/126668PCT/US2018/067138 a first propulsion system (146) attached to the first wing (144, and 146 as seen in figure 4a), the first propulsion system comprising a first rotor (146 as seen in figure 4a) having both collective and cyclic control (Paragraph 28, lines 8-13); a second propulsion system (146) attached to the second wing (144, and 146 as seen in figure 4a), the second propulsion system comprising a second rotor (146 as seen in figure 4a) having both collective and cyclic control (Paragraph 28, lines 8-13); a first axis of wing rotation substantially aligned with a first spanwise direction of the first wing (144 as seen in figures 4a, 4b, 5a, and 5b) whereby the first wing is rotatable around the first axis of wing rotation with respect to the fuselage (142, and 144 as seen in figures 5a, and 5b); a second axis of wing rotation substantially aligned with a second spanwise direction of the second wing (144 as seen in figures 4a, 4b, 5a, and 5b) whereby the second wing is rotatable around the second axis of wing rotation with respect to the fuselage (142, and 144 as seen in figures 5a, and 5b); and a control system (Paragraph 59, lines 1-9).
Regarding claim 6, Moxon teaches the aircraft of claim 5 wherein a first center of lift of the first wing and a second center of lift of the second wing are on opposite sides of an axis passing through the aircraft's center of gravity (As can be seen in figure 4a the aircraft is symmetrical about the longitudinal axis of the fuselage which results in the axis passing through the center of gravity with the two wings 144 on opposite sides of the fuselage and axis), and wherein the control system utilizes the torque of the first rotor and the torque of the second rotor to position the first wing and the second wing to exert a torque on the aircraft around the axis passing through the aircraft's center of gravity (Paragraph 59, lines 1-9, and Paragraph 65, lines 1-5, this teaches that the wings can be moved to and braked in different positions that can cause roll or yaw in the aircraft that exerts a torque on the longitudinal axis of the aircraft).
Regarding claim 7, Moxon teaches the aircraft of claim 5 further comprising a first brake mechanism configured to selectively prevent or permit rotation of the first wing around the first axis of wing rotation (Paragraph 11, lines 7-9) and a second brake mechanism configured to prevent or permit rotation of the second wing around the second axis of wing rotation (Paragraph 11, lines 7-9).
Regarding claim 9, Moxon teaches an aircraft comprising: a fuselage (142); a wing (144); a propulsion system (146) with a rotor (146 as seen in figure 4a) having both collective and cyclic control (Paragraph 28, lines 8-13); an axis of thrust rotation substantially aligned with a spanwise direction of the wing (144 as seen in figures 5a, and 5b) whereby the propulsion system is rotatable around the axis of thrust rotation with respect to the fuselage (142, and 144 as seen in figures 5a, and 5b); and a control system utilizing torque generated through cyclic control of the rotor to rotate the propulsion system around the axis of thrust rotation (Paragraph 59, lines 1-9)
Regarding claim 10, Moxon teaches the aircraft of claim 9 wherein the aircraft includes a plurality of propulsion systems each having an axis of thrust rotation with respect to the fuselage (142, 144, and 146 as seen in figures 4a, 4b, 5a, and 5b).
Regarding claim 11, Moxon teaches the aircraft of claim 10 further comprising a brake mechanism configured to selectively prevent or permit rotation of the propulsion system around the axis of thrust rotation (Paragraph 11, lines 7-9).
Regarding claim 13, Moxon teaches a method comprising: sending, by at least one processor of a computing device, a control signal to a rotor (Paragraph 41, lines 1-11, and Paragraph 48, lines 1-23, while Moxon does not explicitly teach a processor, it does teach that the controller determines and transfers a signal which could not be accomplished without a processor), wherein: the rotor is configured to be cyclically controlled (Paragraph 59, lines 1-9), the rotor is attached to a nacelle of an aircraft (72, and 76 as seen in figure 2, and 146 as seen in figure 4a), -16-WO 2019/126668PCT/US2018/067138 the nacelle of the aircraft is configured to rotate around an axis of nacelle rotation (146 as seen in figures 4a, and 4b) whereby the nacelle is rotatable around the axis of nacelle rotation with respect to the fuselage (146 as seen in figures 4a, and 4b), and the control signal cyclically controls the rotor to generate a torque around the axis of nacelle rotation (Paragraph 59, lines 1-9).
Regarding claim 14, Moxon teaches the method of claim 13, further comprising sending, by the at least one processor, a first brake control signal to release a brake configured to control movement of the nacelle around the axis of nacelle rotation (Paragraph 45, lines 1-6, and Paragraph 60, lines 1-22, this teaches that the aircraft can be run by autopilot with a flight management system that results in the system unlocking the braking system by sending a signal from a processor) such that the nacelle moves in response to the torque generated (Paragraph 60, lines 1-22).
Regarding claim 15, Moxon teaches the method of claim 14, further comprising: determining, by the at least one processor, that the nacelle has moved around the axis of nacelle rotation in response to (Paragraph 41, lines 1-11, Paragraph 48, lines 1-23, and Paragraph 59, lines 1-9, while Moxon does not explicitly teach a processor, it does teach that the controller determines and transfers a signal which could not be accomplished without a processor); and sending, by the at least one processor, a second brake control signal to lock the nacelle in a fixed position after moving to the second position (Paragraph 45, lines 1-6, and Paragraph 60, lines 1-22, this teaches that the aircraft can be run by autopilot with a flight management system that results in the system locking the braking system by sending a signal from a processor).
Regarding claim 16, Moxon teaches the method of claim 13, wherein the nacelle is attached rigidly to a wing (144, and 146 as seen in figures 4a, and 4b), and wherein both the wing and the nacelle are configured rotate around the same axis of nacelle rotation with respect to the fuselage (142, 144, and 146 as seen in figures 4a, and 4b).
Regarding claim 17, Moxon teaches the method of claim 16, wherein the axis of nacelle rotation is substantially parallel with a spanwise direction of the wing (144, and 146 as seen in figures 4a, and 4b).
Regarding claim 18, Moxon teaches a non-transitory computer readable medium having instructions stored thereon that, upon execution by a computing device, cause the computing device to perform operations, wherein the instructions comprise: instructions to send a control signal to a rotor (Paragraph 41, lines 1-11, and Paragraph 48, lines 1-23), wherein: the rotor is configured to be cyclically controlled (Paragraph 59, lines 1-9), the rotor is attached to a nacelle of an aircraft (72, and 76 as seen in figure 2, and 146 as seen in figure 4a), -17-WO 2019/126668PCT/US2018/067138 the nacelle of the aircraft is configured to rotate around an axis of nacelle rotation (146 as seen in figures 4a, and 4b) whereby the nacelle is rotatable around the axis of nacelle rotation with respect to the fuselage (146 as seen in figures 4a, and 4b), and the control signal cyclically controls the rotor to generate a torque around the axis of nacelle rotation (Paragraph 59, lines 1-9)
Regarding claim 19, Moxon teaches the non-transitory computer readable medium of claim 18, further comprising instructions to send a first brake control signal to release a brake configured to control movement of the nacelle around the axis of nacelle rotation (Paragraph 45, lines 1-6, and Paragraph 60, lines 1-22, this teaches that the aircraft can be run by autopilot with a flight management system that results in the system unlocking the braking system by sending a signal from a processor) such that the nacelle moves in response to the torque generated (Paragraph 60, lines 1-22).
Regarding claim 20, Moxon teaches the non-transitory computer readable medium of claim 19, further comprising: instructions to determine that the nacelle has moved around the axis of nacelle rotation in response to the torque generated from a first position to a second position (Paragraph 41, lines 1-11, Paragraph 48, lines 1-23, and Paragraph 59, lines 1-9, while Moxon does not explicitly teach a processor, it does teach that the controller determines and transfers a signal which could not be accomplished without a processor); and instructions to send a second brake control signal to lock the nacelle in a fixed position after moving to the second position (Paragraph 45, lines 1-6, and Paragraph 60, lines 1-22, this teaches that the aircraft can be run by autopilot with a flight management system that results in the system locking the braking system by sending a signal from a processor).
Regarding claim 21, Moxon teaches the non-transitory computer readable medium of claim 18, wherein the nacelle is attached rigidly to a wing (144, and 146 as seen in figures 4a, and 4b), and wherein both the wing and the nacelle are configured rotate around the same axis of nacelle rotation with respect to the fuselage (142, 144, and 146 as seen in figures 4a, and 4b).
Regarding claim 22, Moxon teaches the non-transitory computer readable medium of claim 21, wherein the axis of nacelle rotation is substantially parallel with a spanwise direction of the wing (144, and 146 as seen in figures 4a, and 4b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moxon (PGPub #2016/0083075) in view of Barrow (US #2,147,188).
Regarding claim 4, Moxon teaches the aircraft of claim 2, but does not teach a ratchet mechanism configured to prevent rotation of the wing around the axis of wing rotation in a first direction and permit rotation in a second direction.  However, Barrow does teach a ratchet mechanism (17) configured to prevent rotation of the wing around the axis of wing rotation in a first direction and permit rotation in a second direction (Column 1, lines 35-42, and Column 2, lines 5-10, this teaches that a ratchet and pawl system is used to help tilt the wing and propulsion units, and ratchet and pawl systems inherently work by allowing motion in one direction but not the opposite)
Regarding claim 8, Moxon teaches the aircraft of claim 5, but does not teach a first ratchet mechanism configured to prevent the rotation of the first wing around the first axis of wing rotation in a first direction and permit rotation in a second direction, and a second ratchet mechanism configured to prevent the rotation of the second wing around the -15-WO 2019/126668PCT/US2018/067138 second axis of wing rotation in a third direction and permit rotation in a fourth direction.  However, Barrow does teach a first ratchet mechanism configured to prevent the rotation of the first wing around the first axis of wing rotation in a first direction and permit rotation in a second direction (Shown below in figure 1, and Column 1, lines 35-42, and Column 2, lines 5-10, this teaches that a ratchet and pawl system is used to help tilt the wing and propulsion units, and ratchet and pawl systems inherently work by allowing motion in one direction but not the opposite), and a second ratchet mechanism configured to prevent the rotation of the second wing around the -15-WO 2019/126668PCT/US2018/067138 second axis of wing rotation in a third direction and permit rotation in a fourth direction (Shown below in figure 1, and Column 1, lines 35-42, and Column 2, lines 5-10, this teaches that a ratchet and pawl system is used to help tilt the wing and propulsion units, and ratchet and pawl systems inherently work by allowing motion in one direction but not the opposite).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a ratchet mechanism to allow the wing to only rotate in one direction because Moxon and Barrow are both tilt wing aircraft.  The motivation for having a ratchet mechanism to allow the wing to only rotate in one direction is that it helps to ensure that the wing does not unexpectedly move in a manner that can cause the aircraft to become increasingly unstable.

    PNG
    media_image1.png
    584
    425
    media_image1.png
    Greyscale

Regarding claim 12, Moxon teaches the aircraft of claim 10, but does not teach a ratchet mechanism configured to prevent rotation of the propulsion system around the axis of thrust rotation in a first direction and permit rotation in a second direction.  However, Barrow does teach a ratchet mechanism (17) configured to prevent rotation of the propulsion system around the axis of thrust rotation in a first direction and permit rotation in a second direction (Column 1, lines 35-42, and Column 2, lines 5-10, this teaches that a ratchet and pawl system is used to help tilt the wing and propulsion units, and ratchet and pawl systems inherently work by allowing motion in one direction but not the opposite).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a ratchet mechanism to allow the wing to only rotate in one direction because Moxon and Barrow are both tilt wing aircraft.  The motivation for having a ratchet mechanism to allow the wing to only rotate in one direction is that it helps to ensure that the wing does not unexpectedly move in a manner that can cause the aircraft to become increasingly unstable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sherman (US #3,586,262) is another reference that teaches that propulsion units of an aircraft can be moved between vertical and horizontal flight using the pitch cyclic as the main drive device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647